Title: The Lancaster County Committee to the Pennsylvania Convention, 23 July 1776: résumé
From: Lancaster County Committee
To: Pennsylvania Convention


<Lancaster, July 23, 1776: Your ordinance for disarming the nonassociators and the circular letters to the commanders of the county battalions of associators arrived last night. This morning we forwarded them to each commander, who will receive them by noon or one P.M. and will doubtless do everything possible to forward the march of the militia.
We are making every effort to carry out the recommendations of Congress, that the troops be provided with what is needed. Captains whose companies are ready or nearly so have received money, camp kettles, and a few muskets and bayonets; our gunsmiths have been busy in the past days repairing weapons, but our stores are almost exhausted. We have scarcely enough muskets for the necessary guards, and our tinsmiths lack tin for kettles. We have collected most of the available cash from our men of substance, so that something may be advanced to soldiers who need it; and we submit to you whether money should not be sent for the purpose. Most of the militia require some small necessity, and many wish to leave a few shillings with their families; they apply to us and “expect to be here equipped and assisted and it gives us pain to see their disappointment.” Our tinsmiths report no tin to be had in Philadelphia; should there be any to spare from public stores we could continue making kettles and canteens. “We shall use our best endeavour to keep our Gunsmiths busy and do every thing in our power to execute the orders of the Convention and promote the general Interest.” Addressed to Franklin as president of the convention and signed on order of the committee by W. Atlee, Chairman.>
